 


113 HR 3958 IH: Healing Our Heroes Act
U.S. House of Representatives
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 3958 
IN THE HOUSE OF REPRESENTATIVES 
 
January 29, 2014 
Mr. Broun of Georgia introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To provide for a one-year extension of the Department of Veterans Affairs pilot program on assisted living services for veterans with traumatic brain injury. 
 
 
1.Short titleThis Act may be cited as the Healing Our Heroes Act. 
2.One-year extension of Department of Veterans Affairs pilot program on assisted living services for veterans with traumatic brain injurySection 1705 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 491; 38 U.S.C. 1710C note) is amended— 
(1)in subsection (a), by striking five-year pilot program and inserting six-year pilot program; and 
(2)in subsection (e)(1), by striking the completion of the pilot program and inserting the date on which the pilot program has been carried out for five years.  
 
